Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 04/05/2021 in response to the Office Action of 02/04/2021 is acknowledged and has been entered.
	Applicant has elected PIVKA-II as species of biomarker.

3.	Claims 1, 4-8 and 10-15 are currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 121 for benefit of the earlier filing date of applications, is acknowledged.  

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koshikawa et al. (US 20140045196, published on February 13, 2014, IDS) in view of Giannelli et al. (Clinical Cancer Research, 2003, 9: 3684–3691, IDS) and further in view of Yoshimura et al. (US 20120020972, published on January 26, 2012, IDS) and Ishii et al. (THE AMERICAN JOURNAL OF GASTROENTEROLOGY, 2000, 95 (4): 1036-1040, IDS).
	Claims 1, 4-8 and 10-15 are herein drawn to a method of diagnosing hepatocellular carcinoma (HCC) in a subject in need thereof, the method comprising: (a) determining a level of laminin gamma 2 monomer and a level of protein induced vitamin K antagonist-II (PIVKA-II) and/or alpha fetoprotein (AFP) in a biological sample obtained from the subject using a kit comprising: (i) a 2H2 antibody, which specifically binds to laminin gamma 2 monomer, and (ii) one or more antibodies that each specifically bind to protein induced vitamin K antagonist-II (PIVKA-II), and/or (iii) one or more antibodies that each specifically bind to alpha fetoprotein (AFP), wherein each of (i) and one or both of (ii) and/or (iii) are provided in separate containers; (b) comparing the level of laminin gamma 2 monomer to a reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP to a reference level of one or both of PIVKA-II and/or AFP; and (c) identifying the subject as having HCC when the level of laminin gamma 2 monomer is greater than the reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP is greater than the reference level of PIVKA-II and/or AFP.	
	Koshikawa et al. teach a method for diagnosing cancer in a subject comprising: determining the concentration of laminin gamma-2 monomer in a biological sample comprising blood from the subject, wherein the concentration of laminin gamma-2 monomer is determined by contacting an antibody that specifically binds to laminin 
	Although Koshikawa et al. mentioned liver cancer, Koshikawa et al. do not expressly detect liver cancer using laminin gamma-2 as biomarker. 
	However, this deficiency is remedied by Giannelli et al.
	Giannelli et al. teach laminin-5 (Ln-5) γ2 chain is strongly associated with a more metastatic phenotype of HCC, and its detection could be an important finding both as an unfavorable prognostic factor and as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC; see entire document, e.g. title, abstract, pages 3684-3685 and 3689-3690.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer for detecting HCC. One would have been motivated to do so because Koshikawa et al. teach a method comprises a kit for detecting cancer in a subject in need thereof, the kit comprising the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; Giannelli et al. teach laminin-5 (Ln-5) γ2 chain as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to detect HCC using a kit comprising a 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, the teachings of Giannelli et al. that laminin-5 (Ln-5) γ2 chain as a diagnostic marker for detecting HCC would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
Koshikawa et al. in view of Giannelli et al. do not teach PIVKA-II and AFP.
However, these deficiencies are remedied by Yoshimura et al. and in view of Ishii et al.
Yoshimura et al. teach a method and kit for detecting and/or quantifying an amount of PIVKA-II in a test sample from a patient suspected of having HCC, said kit comprising a container containing the monoclonal antibody of PIVKA-II; see entire document, e.g. claims 43-60, [0021]. Yoshimura et al. teach a capture antibody and a detection antibody that each specifically bind to PIVKA-II, and the detection antibody comprises a detectable label; see [0132], [100].
Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC; see entire document, e.g. title, abstract, pages 1036 and 1038-1040. Ishii et al. teach that levels of AFP and PIVKA-II were measured by an enzyme immunoassay; see page 1037.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an antibody binds to AFP for detecting HCC. One would have been motivated to do so because Koshikawa et al. in view of Giannelli et al. teach a method and kit for detecting HCC in a subject in need thereof, the kit comprising the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; Yoshimura et al. teach a method and kit for detecting and/or quantifying an amount of PIVKA-II in a test sample from a patient suspected of having HCC comprising a container containing the monoclonal antibody of PIVKA-II; Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC, and levels of AFP and PIVKA-II were measured by an enzyme immunoassay. Thus, one of ordinary skill in .

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

10.	Claims 1, 4-8 and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,120,862 in view of Koshikawa et al. (US 20140045196, published on February 13, 2014, IDS) and Giannelli et al. (Clinical Cancer Research, 2003, 9: 3684–3691, IDS), and further in view of Ishii et al. (THE AMERICAN JOURNAL OF GASTROENTEROLOGY, 2000, 95 (4): 1036-1040, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 1, 4-8 and 10-15 are herein drawn to a method of diagnosing hepatocellular carcinoma (HCC) in a subject in need thereof, the method comprising: (a) determining a level of laminin gamma 2 monomer and a level of protein induced vitamin K antagonist-II (PIVKA-II) and/or alpha fetoprotein (AFP) in a biological sample obtained from the subject using a kit comprising: (i) a 2H2 antibody, which specifically binds to laminin gamma 2 monomer, and (ii) one or more antibodies that each specifically bind to protein induced vitamin K antagonist-II (PIVKA-II), and/or (iii) one or more antibodies that each specifically bind to alpha fetoprotein (AFP), wherein each of (i) and one or both of (ii) and/or (iii) are provided in separate containers; (b) comparing the level of laminin gamma 2 monomer to a reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP to a reference level of one or both of PIVKA-II and/or AFP; and (c) identifying the subject as having HCC when the level of laminin gamma 2 monomer is greater than the reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP is greater than the reference level of PIVKA-II and/or AFP.
	Claims 1-17 of U.S. Patent No. 9,120,862 are drawn to a method of detecting PIVKA-II antigen in a test sample, the method comprising a first (capture) antibody and a second (detection) antibody that each specifically bind to PIVKA-II.
Claims of U.S. Patent No. 9,120,862 do not teach a kit and laminin gamma 2 monomer and AFP. 

	Koshikawa et al. teach a method for diagnosing cancer in a subject comprising: determining the concentration of laminin gamma-2 monomer in a biological sample comprising blood from the subject, wherein the concentration of laminin gamma-2 monomer is determined by contacting an antibody that specifically binds to laminin gamma-2 monomer with the sample and detecting antibody binding, wherein cancer is diagnosed in the subject when the concentration of laminin gamma-2 monomer in the sample from the subject is higher relative to a reference laminin gamma-2 monomer concentration; see entire document, e.g. claims 1-11. Koshikawa et al. teach a kit for detecting cancer in a subject in need thereof, the kit comprising at least one reagent capable of specifically binding laminin gamma-2 monomer; see e.g. claims 31 and 33, [0006-0018]. Koshikawa et al. teach a 2H2 antibody which specifically binds to laminin gamma 2 monomer; see claims 43-45, [0016]. Koshikawa et al. teach cancer includes liver cancer; see [0049]. Koshikawa et al. teach that the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; see [0082-0088]. Koshikawa et al. teach that the detection antibody comprises a detectable label; see [0111-0112].
	Giannelli et al. teach laminin-5 (Ln-5) γ2 chain is strongly associated with a more metastatic phenotype of HCC, and its detection could be an important finding both as an unfavorable prognostic factor and as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC; see entire document, e.g. title, abstract, pages 3684-3685 and 3689-3690.
Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC; see entire document, e.g. title, abstract, pages 1036 and 1038-1040. Ishii et al. teach that levels of AFP and PIVKA-II were measured by an enzyme immunoassay; see page 1037.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an 
	In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 9,120,862. The antibodies of PIVKA-II claimed in the claims of the patent meet the limitations of the instantly claimed one or more antibodies for detecting PIVKA-II.

11.	Claims 1, 4-8 and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,283,162 in view of Koshikawa et al. (US 20140045196, published on February 13, 2014, IDS) and Giannelli et al. (Clinical Cancer Research, 2003, 9: 3684–3691, IDS), and further in view of Ishii et al. (THE AMERICAN JOURNAL OF GASTROENTEROLOGY, 2000, 95 (4): 1036-1040, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 1, 4-8 and 10-15 are herein drawn to a method of diagnosing hepatocellular carcinoma (HCC) in a subject in need thereof, the method comprising: (a) determining a level of laminin gamma 2 monomer and a level of protein induced vitamin 
	Claims 1-10 of U.S. Patent No. 8,283,162 are drawn to a kit comprising a container containing the monoclonal antibody of PIVKA-II. 
Claims of U.S. Patent No. 8,283,162 do not teach laminin gamma 2 monomer and AFP. 
However, these deficiencies are remedied by Koshikawa et al. and in view of Giannelli et al., and further in view of Ishii et al.
Koshikawa et al. teach a method for diagnosing cancer in a subject comprising: determining the concentration of laminin gamma-2 monomer in a biological sample comprising blood from the subject, wherein the concentration of laminin gamma-2 monomer is determined by contacting an antibody that specifically binds to laminin gamma-2 monomer with the sample and detecting antibody binding, wherein cancer is diagnosed in the subject when the concentration of laminin gamma-2 monomer in the sample from the subject is higher relative to a reference laminin gamma-2 monomer concentration; see entire document, e.g. claims 1-11. Koshikawa et al. teach a kit for detecting cancer in a subject in need thereof, the kit comprising at least one reagent capable of specifically binding laminin gamma-2 monomer; see e.g. claims 31 and 33, [0006-0018]. Koshikawa et al. teach a 2H2 antibody which specifically binds to laminin gamma 2 monomer; see claims 43-45, [0016]. Koshikawa et al. teach cancer includes liver cancer; see [0049]. Koshikawa et al. teach that the capture antibody and the 
	Giannelli et al. teach laminin-5 (Ln-5) γ2 chain is strongly associated with a more metastatic phenotype of HCC, and its detection could be an important finding both as an unfavorable prognostic factor and as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC; see entire document, e.g. title, abstract, pages 3684-3685 and 3689-3690.
Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC; see entire document, e.g. title, abstract, pages 1036 and 1038-1040. Ishii et al. teach that levels of AFP and PIVKA-II were measured by an enzyme immunoassay; see page 1037.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an antibody binds to AFP for detecting HCC. One would have been motivated to do so because U. S. Patent No. 8,283,162 teaches a kit comprising a container containing the monoclonal antibody of PIVKA-II; Koshikawa et al. teach a method and kit for detecting cancer in a subject in need thereof, the kit comprising the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; Giannelli et al. teach laminin-5 (Ln-5) γ2 chain as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC; Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC, and levels of AFP and PIVKA-II were measured by an enzyme immunoassay. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an antibody binds to AFP for detecting HCC, because it is well-known in the art that using a panel of biomarkers will increase accuracy for diagnosis.
.

12.	Claims 1, 4-8 and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,107,826 in view of Koshikawa et al. (US 20140045196, published on February 13, 2014, IDS) and Giannelli et al. (Clinical Cancer Research, 2003, 9: 3684–3691, IDS), and further in view of Ishii et al. (THE AMERICAN JOURNAL OF GASTROENTEROLOGY, 2000, 95 (4): 1036-1040, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 1, 4-8 and 10-15 are herein drawn to a method of diagnosing hepatocellular carcinoma (HCC) in a subject in need thereof, the method comprising: (a) determining a level of laminin gamma 2 monomer and a level of protein induced vitamin K antagonist-II (PIVKA-II) and/or alpha fetoprotein (AFP) in a biological sample obtained from the subject using a kit comprising: (i) a 2H2 antibody, which specifically binds to laminin gamma 2 monomer, and (ii) one or more antibodies that each specifically bind to protein induced vitamin K antagonist-II (PIVKA-II), and/or (iii) one or more antibodies that each specifically bind to alpha fetoprotein (AFP), wherein each of (i) and one or both of (ii) and/or (iii) are provided in separate containers; (b) comparing the level of laminin gamma 2 monomer to a reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP to a reference level of one or both of PIVKA-II and/or AFP; and (c) identifying the subject as having HCC when the level of laminin gamma 2 monomer is greater than the reference level of laminin gamma 2 monomer and the level of one or both of PIVKA-II and/or AFP is greater than the reference level of PIVKA-II and/or AFP.
	Claims 1-2 of U.S. Patent No. 10,107,826 are drawn to a method comprising (a) contacting the test sample with a first reagent, wherein the first reagent consists of a solid phase coated with an anti-PIVKA-II antibody, a buffer, a detergent, and bovine 
Claims of U.S. Patent No. 10,107,826 do not teach laminin gamma 2 monomer and AFP. 
However, these deficiencies are remedied by Koshikawa et al. and in view of Giannelli et al., and further in view of Ishii et al.
Koshikawa et al. teach a method for diagnosing cancer in a subject comprising: determining the concentration of laminin gamma-2 monomer in a biological sample comprising blood from the subject, wherein the concentration of laminin gamma-2 monomer is determined by contacting an antibody that specifically binds to laminin gamma-2 monomer with the sample and detecting antibody binding, wherein cancer is diagnosed in the subject when the concentration of laminin gamma-2 monomer in the sample from the subject is higher relative to a reference laminin gamma-2 monomer concentration; see entire document, e.g. claims 1-11. Koshikawa et al. teach a kit for detecting cancer in a subject in need thereof, the kit comprising at least one reagent capable of specifically binding laminin gamma-2 monomer; see e.g. claims 31 and 33, [0006-0018]. Koshikawa et al. teach a 2H2 antibody which specifically binds to laminin gamma 2 monomer; see claims 43-45, [0016]. Koshikawa et al. teach cancer includes liver cancer; see [0049]. Koshikawa et al. teach that the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; see [0082-0088]. Koshikawa et al. teach that the detection antibody comprises a detectable label; see [0111-0112].
	Giannelli et al. teach laminin-5 (Ln-5) γ2 chain is strongly associated with a more metastatic phenotype of HCC, and its detection could be an important finding both as an unfavorable prognostic factor and as a diagnostic marker for detecting micrometastasis 
Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC; see entire document, e.g. title, abstract, pages 1036 and 1038-1040. Ishii et al. teach that levels of AFP and PIVKA-II were measured by an enzyme immunoassay; see page 1037.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an antibody binds to AFP for detecting HCC. One would have been motivated to do so because U. S. Patent No. 10,107,826 teaches a method comprising antibodies of PIVKA-II; Koshikawa et al. teach a method and kit for detecting cancer in a subject in need thereof, the kit comprising the capture antibody and the detection antibody bind to different epitopes on the laminin gamma-2 monomer; Giannelli et al. teach laminin-5 (Ln-5) γ2 chain as a diagnostic marker for detecting micrometastasis in peritumoral tissues of HCC; Ishii et al. teach that serum AFP and PIVKA-II levels are useful markers for detecting a developing HCC, and levels of AFP and PIVKA-II were measured by an enzyme immunoassay. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to detect HCC using a kit comprising a capture antibody and a detection antibody that each specifically bind to laminin gamma-2 monomer, antibodies of PIVKA-II and an antibody binds to AFP for detecting HCC, because it is well-known in the art that using a panel of biomarkers will increase accuracy for diagnosis.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 10,107,826. The antibodies of PIVKA-II claimed in the claims of the patent meet the limitations of the instantly claimed one or more antibodies for detecting PIVKA-II.

Conclusion


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642